Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

      MISS GLENN A. PORTER,
                      Plaintiff,

      vs.                                                Case No. CIV-18-0472-JED-CDL

      SCOTT CROW, Director, Oklahoma
      Department of Corrections, et al.,

                             Defendants.


                                  DEFENDANTS’ ANSWER
                           TO PLAINTIFF’S AMENDED COMPLAINT.


             COME NOW Defendants Ensey and Gillespie (hereinafter referred to as

      (“CoreCivic Defendants”) by and through their attorney of record, Darrell L. Moore,

      OBA #6332, submitting their Answer in opposition to Plaintiff’s claims contained in the

      First Amended Complaint.

             Defendants’ Answer is provided to the Court in the same numerical sequence and

      style as presented by the Plaintiff, as follows:

      (Amended Complaint Page 1 of 16)

      PARTIES, JURISDICTION & VENUE

             1.      Defendants admit that Plaintiff is an inmate in the custody of the

      Oklahoma Department of Corrections. Plaintiff asserted in his Complaint that he was

      confined by the Oklahoma Department of Corrections at the James Crabtree Correctional

      Center in Helena, Oklahoma, however the ODOC offender lookup indicates that since

      that filing Plaintiff has been transferred to Joseph Harp Correctional Facility in

      Lexington, Oklahoma.




                                                     1
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 2 of 16




             2.      Defendants admit that during times relevant to the Plaintiff’s allegations,

      Defendant Crow was the Interim Director of the Oklahoma Department of Corrections.

      CoreCivic Defendants do not have further information related to this Defendant.

             3.      Defendants do not have sufficient information related to this Defendant to

      either admit or deny Plaintiff’s allegations.

             4.      Defendants admit Dowlins was Warden at Dick Conners Correctional

      Center. CoreCivic Defendants do not have further information related to this Defendant.

      (Amended Complaint Page 2 of 16)

             5.      Defendants admit that Defendant Jones was a doctor providing services to

      ODOC inmates. CoreCivic Defendants do not have further information related to this

      Defendant.

             6.      Dr. Lehnus is not employed by CoreCivic. CoreCivic Defendants do not

      have further information related to this Defendant.

             7.      Defendant Wesener is not employed by CoreCivic. CoreCivic Defendants

      do not have further information related to this Defendant.

             8.      CoreCivic Defendants admit Dr. Joel McCurdy was the Medical Director

      for ODOC. CoreCivic Defendants do not have further information related to this

      Defendant.

             9.      CoreCivic Defendants have insufficient knowledge regarding Defendant

      Williams to either admit or deny the allegations of the Plaintiff, therefore those

      allegations are denied.




                                                      2
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 3 of 16




                10.   CoreCivic Defendants admit Defendant Morgan is the director of Mental

      Health Services for ODOC. CoreCivic Defendants do not have further information

      related to this Defendant.

                11.   Defendants have insufficient knowledge to either admit or deny the

      allegations of the Plaintiff regarding Defendant Whitten, therefore all allegations are

      denied.

      (Amended Complaint Page 3 of 16)

                12.   Defendants have insufficient knowledge to either admit or deny the

      Plaintiff’s allegations in paragraph no. 12. Therefore, all allegations are denied.

                13.   Defendants admit Raymond Byrd was employed as Warden of Cimarron

      Correctional Facility. The remaining allegations are denied.

                14.   Defendants admit Defendant Ensey was employed by CoreCivic as an

      Assistant Warden at Cimarron Correctional Facility. The remaining allegations are

      denied.

                15.   Defendants admit Defendant Gillespie was employed by CoreCivic at

      Cimarron Correctional Facility. The remaining allegations are denied.

                16.   Defendants admit that Defendant Morris was employed as a Case Manager

      at Cimarron Correctional Facility. The remaining allegations are denied.

                17.   CoreCivic Defendants do not have sufficient information to either admit or

      deny allegations related to Guards employed by the ODOC at James Crabtree

      Correctional Center.

                18.   Jurisdiction is admitted. The remaining allegations are denied.




                                                    3
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 4 of 16




      (Amended Complaint Page 4 of 16)

             19.     Venue is admitted. The remaining allegations are denied.

                                                FACTS

      A. Plaintiff’s Diagnosis

             20.     CoreCivic Defendants admit Plaintiff is now presenting as a transgender

      inmate. CoreCivic Defendants admit Plaintiff is serving a life sentence. CoreCivic

      Defendants do not have sufficient information to admit or deny the remainder of the

      Plaintiff’s allegations, and therefore the same are denied.

             21.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

             22.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

             23.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

             24.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

      (Amended Complaint Page 5 of 16)

             25.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations and therefore the same are denied. .

             26.     Admitted.

             27.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.




                                                    4
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 5 of 16




             28.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

             29.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

             30.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

      B. Transfer to CCF

             31.     Admitted that Plaintiff arrived at CCF on or about July 24, 2017.

             32.     Admitted.

             33.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

             34.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

      (Amended Complaint Page 6 of 16)

             35.     Denied.

             36.     Denied.

             37.     Denied.

      C. Transfer to DCCC

             38.     Defendants admit that Plaintiff was transferred by the Oklahoma

      Department of Corrections from Cimarron Correctional Facility.

             39.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.




                                                    5
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 6 of 16




      D. Transfer to JCCC and removal from HRT

             40.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

             41.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

             42.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

             43.     Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

      (Amended Complaint Page 7 of 16)

             44.     CoreCivic Defendants deny that the allegations in paragraph number 44

      have any relation to any CoreCivic employee or Defendant.

             45.     Plaintiff makes no allegations related to CoreCivic Defendants.

             46.     Plaintiff makes no allegations related to CoreCivic Defendants.

             47.     Plaintiff makes no allegations related to CoreCivic Defendants.

             48.     Plaintiff makes no allegations related to CoreCivic Defendants.

             49.     Plaintiff makes no allegations related to CoreCivic Defendants.

             50.     Plaintiff makes no allegations related to CoreCivic Defendants.

      (Amended Complaint Page 8 of 16)

             51.     CoreCivic Defendants have no knowledge regarding the actions of

      Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

      allegations are strictly denied as they relate to CoreCivic Defendants.




                                                    6
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 7 of 16




             52.     CoreCivic Defendants have no knowledge regarding the actions of

      Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

      allegations are strictly denied as they relate to CoreCivic Defendants.

             53.     CoreCivic Defendants have no knowledge regarding the actions of

      Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

      allegations are strictly denied as they relate to CoreCivic Defendants.

             54.     CoreCivic Defendants have no knowledge regarding the actions of

      Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

      allegations are strictly denied as they relate to CoreCivic Defendants.

             55.     Plaintiff’s grievances filed while housed at Cimarron Correctional Facility

      were appropriately responded to in accordance with DOC Grievance Policy #OP-090124.

             56.      CoreCivic Defendants have no knowledge regarding the actions of

      Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

      allegations are strictly denied as they relate to CoreCivic Defendants.

             57.     CoreCivic Defendants have no knowledge regarding the actions of

      Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

      allegations are strictly denied as they relate to CoreCivic Defendants.

             58.     CoreCivic Defendants have no knowledge regarding the actions of

      Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

      allegations are strictly denied as they relate to CoreCivic Defendants.

             59.     CoreCivic Defendants have no knowledge regarding the actions of

      Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

      allegations are strictly denied as they relate to CoreCivic Defendants.




                                                    7
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 8 of 16




      (Amended Complaint Page 9 of 16)

              60.     CoreCivic Defendants have no knowledge regarding the actions of

      Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

      allegations are strictly denied as they relate to CoreCivic Defendants.

              61.     CoreCivic Defendants have no knowledge regarding the actions of

      Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

      allegations are strictly denied as they relate to CoreCivic Defendants.

              62.     CoreCivic Defendants have no knowledge regarding the actions of

      Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

      allegations are strictly denied as they relate to CoreCivic Defendants.

              63.     Denied that Plaintiff properly exhausted administrative remedies as to

      claims related to her confinement at Cimmaron Correctional Facility.

                       FIRST CAUSE OF ACTION: DISCRIMINATION,
                           VIOLATION OF EQUAL PROTECTION
                (Fourteenth Amendment Claim for Damages and Declaratory and
                             Injunctive Relief under 42 USC § 1983)

              64.     CoreCivic Defendants incorporate by reference their foregoing statements

      as if fully restated herein.

              65.     CoreCivic Defendants concede that Plaintiff has accurately quoted 42

      USC § 1983. CoreCivic Defendants deny any suggested or implied violation of the

      same.

              66.      CoreCivic Defendants do not possess sufficient knowledge to admit or

      deny the citizen status of each Defendant.

      (Amended Complaint Page 10 of 16)




                                                    8
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 9 of 16




                67.   Defendants Ensey and Gillespie are employed by CoreCivic, Inc.

      Oklahoma DOC and CoreCivic, Inc., had entered into an incarceration services contract

      for the housing of medium-security and maximum-security inmates at the Cimarron

      Correctional Facility. Plaintiff’s allegations of wrongdoing by these Defendants are

      denied.

                68.   CoreCivic Defendants deny the allegations contained in Plaintiff’s

      paragraph 68.

                69.   CoreCivic Defendants deny the allegations contained in Plaintiff’s

      paragraph 69.

                70.   CoreCivic Defendants deny the allegations contained in Plaintiff’s

      paragraph 70.

                      SECOND CAUSE OF ACTION: VIOLATION OF RIGHT
                                  TO ADEQUATE HEALTH CARE
                Eighth and Fourteenth Amendment Claim for Damages and Declaratory
                             and Injunctive Relief under 42 U.S.C. § 1983)

                71.   CoreCivic Defendants incorporate their previous responses as if restated

      herein.

                72.   Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

                73.   Defendants do not have sufficient information at this time to admit or deny

      the Plaintiff’s allegations, and therefore the same are denied.

                74.   CoreCivic Defendants deny the allegations contained in Plaintiff’s

      paragraph 74.

      (Amended Complaint Page 11 of 16)




                                                    9
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 10 of 16




                 75.   CoreCivic Defendants have no knowledge regarding the actions of

       Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

       allegations are strictly denied as they relate to CoreCivic Defendants.

                 76.   CoreCivic Defendants have no knowledge regarding the actions of

       Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

       allegations are strictly denied as they relate to CoreCivic Defendants.

                 77.   CoreCivic Defendants have no knowledge regarding the actions of

       Plaintiff or Staff at any facility other than Cimarron Correctional Facility; Therefore, all

       allegations are strictly denied as they relate to CoreCivic Defendants.

                 78.   CoreCivic Defendants deny the allegations contained in Plaintiff’s

       paragraph 78.

                 79.   CoreCivic Defendants deny the allegations contained in Plaintiff’s

       paragraph 79.

                 80.   CoreCivic Defendants deny the allegations contained in Plaintiff’s

       paragraph 80; Additionally, Plaintiff is not currently housed by CoreCivic and therefore

       no injunctive relief should be sought related to CoreCivic Defendants.

                  THIRD CAUSE OF ACTION: RETALIATION 42 U.S.C. § 1983
         (Fourteenth Amendment Claim for Damages and Declaratory and Injunctive Relief
                                    under 42 U.S.C. § 1983)
                         (Against Defendants Whitten and JCCC Guards)

                 81.   CoreCivic Defendants incorporate their previous responses as if restated

       herein.

                 82.   CoreCivic Defendants concede that Plaintiff has accurately quoted 42

       USC § 1983. CoreCivic Defendants deny any suggested or implied violation of the

       same.



                                                    10
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 11 of 16




       (Amended Complaint Page 12 of 16)

                 83.   Admitted.

                 84.   Defendants Ensey and Gillespie are employed by CoreCivic, Inc.

       Oklahoma DOC and CoreCivic, Inc., had entered into an incarceration services contract

       for the housing of medium-security and maximum-security inmates at the Cimarron

       Correctional Facility. Plaintiff’s allegations of wrongdoing by these Defendants are

       denied.

                 85.   CoreCivic Defendants deny the allegations contained in Plaintiff’s

       paragraph 85.

                 86.   CoreCivic Defendants deny the allegations contained in Plaintiff’s

       paragraph 86. Additionally, Plaintiff is not currently housed by CoreCivic and therefore

       no injunctive relief should be sought related to CoreCivic Defendants.

                  FOURTH CAUSE OF ACTION: VIOLATION OF PRISON RAPE
                                  ELIMINATION ACT AT CCF
                     (Eighth and Fourteenth Amendment Claim for Damages
                                 under 42 U.S.C. §§ 15605 et seq.)
                       (Against Defendants Byrd, Enzy, Gillespie, and Morris)


                 87.   CoreCivic Defendants incorporate their previous responses as if restated

       herein.

                 88.   CoreCivic Defendants admit that Plaintiff was housed at CCF “for a

       period of time.”

                 89.   Defendants do not have sufficient information at this time to admit or deny

       the Plaintiff’s allegations, and therefore the same are denied.

                 90.   CoreCivic Defendants deny the allegations contained in Plaintiff’s

       paragraph 90.



                                                    11
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 12 of 16




       (Amended Complaint Page 13 of 16)

                   FIFTH CAUSE OF ACTION: VIOLATION OF PRISON RAPE
                                ELIMINATION ACT AT DCCC
                          (Eighth and Fourteenth Amendment Claim for
                            Damages under 42 U.S.C. §§ 15605 et seq.)
                                      (Against Defendants Dowlins)


                 91.   CoreCivic Defendants incorporate their previous responses as if restated

       herein.

                 92.   CoreCivic Defendants admit Plaintiff was transferred to Dick Conners

       Correctional Center.

                 93.   CoreCivic Defendants have no knowledge regarding the actions of

       Plaintiff or Staff at any facility other than Cimarron Correctional Facility. Therefore, all

       allegations are strictly denied as they relate to CoreCivic Defendants.

                 94.   CoreCivic Defendants have no knowledge regarding the actions of

       Plaintiff or Staff at any facility other than Cimarron Correctional Facility. Therefore, all

       allegations are strictly denied as they relate to CoreCivic Defendants.

                         SIXTH CAUSE OF ACTION: FALURE TO PROTECT
                 (Eighth Amendment Claim for Damages and Declaratory and Injunctive
                                      Relief under 42 U.S.C. § 1983)
                           (Against Defendants Byrd, Enzy, Gillespie, and Morris)

                 95.   CoreCivic Defendants incorporate their previous responses as if restated

       herein.

                 96.   Plaintiff makes no allegations regarding these Answering Defendants in

       Paragraph 96.

                 97.   CoreCivic Defendants deny the allegations in paragraph 97.

       (Amended Complaint Page 14 of 16)

                 98.   CoreCivic Defendants deny the allegations in paragraph 98.


                                                     12
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 13 of 16




              99.     CoreCivic Defendants deny the allegations in paragraph 99.

              100.    CoreCivic Defendants deny the allegations in paragraph 100.

              WHEREFORE, premises considered, Plaintiff's allegations set forth in this

       Amended Complaint have either been denied or admitted. Defendants specifically deny

       Plaintiff's claims of constitutional violations brought forward to the District Court.

       Defendants deny Plaintiff is entitled to any relief from this Honorable Court.

              1.      CoreCivic Defendants deny that Plaintiff’s rights have been violated.

              2.      Plaintiff is no longer housed at a CoreCivic facility therefore the requested

       relief would be pointless as to the CoreCivic Defendants.

              3.      Defendants deny Plaintiff is entitled to compensatory damages.

              4.      Defendants deny Plaintiff is entitled to punitive damages.

              5.      Defendants deny that Plaintiff has presented issues justifying a jury trial.

              6.      Defendants deny Plaintiff is entitled to fees and costs.

              7.      Defendants deny Plaintiff is entitled to any relief.

                           DEFENDANTS’ AFFIRMATIVE DEFENSES

              As separate affirmative defenses to the averments contained in the

       Plaintiff’s Amended Complaint, CoreCivic Defendants state as follows:

              1.      As a separate and alternative affirmative defense, CoreCivic Defendants

       allege Plaintiff has not stated a basis for an award of compensatory, exemplary, or

       punitive damages.

              2.      As a separate and alternative affirmative defense, CoreCivic Defendants

       allege Plaintiff has failed to state a claim or claims upon which relief could be granted as

       to these answering Defendants. To state a claim in federal court, a complaint must




                                                    13
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 14 of 16




       explain what a Defendant did to the Plaintiff, when the Defendant did it, how the

       Defendant’s action harmed the Plaintiff, and what specific legal right the Plaintiff

       believes the Defendant violated. See Nasious v. Two Unknown B.I.C.E Agents, 492 F.3d

       1158, 1163 (10th Cir. 2007). Plaintiff has failed to plausibly plead that Defendants, by

       virtue of their own conduct and state of mind, violated the Constitution. See Dodds v.

       Richardson, 614 F.3d 1185, 1198 (10th Cir. 2010).

                3.     As a separate and alternative affirmative defense, CoreCivic Defendants

       allege Plaintiff failed to first exhaust administrative remedies as to the claims brought

       forward to the District Court as required by the Prison Litigation Reform Act and

       Oklahoma law. See 42 U.S.C. § 1997e(a) and 57 O.S. §§ 564, 566(A)(1), 566.3(G)(2),

       566.5.

                4.     As a separate and alternative affirmative defense, CoreCivic Defendants

       allege that at all times material to the Amended Complaint they acted in good faith and in

       a reasonable manner.

                5.     As a separate and alternative affirmative defense, CoreCivic Defendants

       state that they did not breach a duty owed to Plaintiff nor did CoreCivic Defendants cause

       or contribute to any injury allegedly suffered by Plaintiff.

                6.     As a separate and alternative affirmative defense, Defendants assert that

       pursuant to 57 O.S. §566.4(B)(1), no policy or internal management procedure issued for

       the management of a prison or jail shall constitute any contractual relationship or

       obligation between the prison or any of its officers, members, servants or employees and

       the prisoner.




                                                    14
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 15 of 16




               7.      As a separate and alternative affirmative defense, CoreCivic’s employees

       were supervised and controlled in a manner that was constitutional, proper, and sufficient

       under state and federal law.

               8.      As a separate and alternative affirmative defense, no policy or custom of

       Defendant CoreCivic caused or contributed to a violation of any of Plaintiff Porter’s

       constitutional rights.

               9.      CoreCivic Defendants state they intend to rely upon other defenses as may

       become apparent or available during discovery proceedings or which may be raised by

       separate motion as permitted by the Rules of Civil Procedure.

                                             CONCLUSION

               WHEREFORE, CoreCivic Defendants Ensey and Gillespie respectfully pray the

       Court enter its order of judgment in favor of Defendants and against the Plaintiff; that the

       Court dismiss the Plaintiff’s allegations as set forth above; that the Plaintiff take nothing

       by way of this petition herein; and, that the Defendants be awarded their attorney fees and

       costs for defense of this action and receive any and all other appropriate relief.

                                                          Respectfully submitted,
                                                          Defendants Ensey and Gillespie.


                                                          By:
                                                          DARRELL L. MOORE, OBA 6332
                                                          P.O. Box 368
                                                          Pryor, OK 74362
                                                          (918) 825-0332
                                                          (918) 825-7730 fax
                                                          Attorney for CoreCivic Defendants




                                                     15
Case 4:18-cv-00472-JED-CDL Document 101 Filed in USDC ND/OK on 04/28/21 Page 16 of 16




                                         Certificate of Service


        I hereby certify that on April 28, 2021, I electronically transmitted the
       attached document to the Clerk of Court using the ECF System for filing. Based on the
       records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
       the following ECF registrants:

       Lauren R. Myers, OBA No. 32842
       lmyers@4sda.com

       Jacqueline R. Zamarripa
       Assistant Attorney General
       Oklahoma Attorney General's Office


        I hereby certify that on April 28, 2021, I served the attached document by regular US
       Mail on the following, who are not registered participants of the ECF System:




                                                     DARRELL L. MOORE




                                                    16
